Citation Nr: 1640318	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  11-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for residuals of a right total knee arthroplasty claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing surgical treatment in April 2009.

2.  Entitlement to a disability rating greater than 30 percent for right shoulder osteophytosis with rotator cuff tendonitis, status-post rotator cuff surgery with residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active service from January 1967 to October 1970.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 20014) for residuals of a right total knee arthroplasty claimed as due to VA lack of proper care/negligence in providing surgical treatment in April 2009.  The Veteran disagreed with this decision in August 2010.  He perfected a timely appeal in January 2011.

This matter also is on appeal from a September 2010 rating decision in which the RO reduced the disability rating from 30 percent to 10 percent effective December 1, 2010, for the Veteran's service-connected right shoulder osteophytosis with rotator cuff tendonitis, status-post rotator cuff surgery with residual scar ("right shoulder disability").  The Veteran disagreed with this decision in November 2010, seeking both restoration of the 30 percent rating for his service-connected right shoulder disability and an increased rating for this disability.  He perfected a timely appeal in July 2011.  

In January 2011 and July 2011, the Veteran requested a Board hearing.  He was scheduled for a Board hearing to take place in December 2013 and was notified of this hearing in October 2013 correspondence but failed to report for the scheduled hearing.  Thus, his hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704.  

This case was previously before the Board in August 2014 at which time it was remanded for additional development.  Thereafter, by rating decision dated in July 2015, the RO restored the 30 percent disability rating for the Veteran's service-connected right shoulder disability.  As such, the issue regarding the right shoulder has been recharacterized as noted on the title page of this decision.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

The issue of entitlement to an increased rating for the right shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The only competent, probative medical opinion to address the questions of whether the Veteran has additional disability resulting from an April 2009 right knee surgery that was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA physicians, or an event not reasonably foreseeable in connection with VA medical treatment, weighs against the claim.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of an April 2009 right knee surgery are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of an April 2010 letter, which was sent prior to the initial unfavorable decision issued in May 2010.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19. Vet. App. 473 (2006).  

Relevant to the duty to assist, the Veteran's pertinent medical records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded a VA examination in October 2014 with respect to the issue decided herein and an addendum medical opinion was obtained in March 2015.  The Board finds that these opinions of record are adequate to decide the issue as they are predicated on a review of the claims file, which includes the Veteran's statements and pertinent VA treatment records.  Additionally, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that the opinions are adequate to decide the Veteran's case as the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In August 2014, the Board remanded the case for additional development, to include making an attempt to obtain the April 2009 surgical informed consent form (which was accomplished in July 2015) and affording the Veteran a VA examination in order to determine the current nature and etiology of any residuals following an April 2009 right knee surgery (which was accomplished in October 2014 with an addendum opinion in March 2015).  Therefore, the Board finds that the AOJ has substantially complied with the August 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Analysis

38 U.S.C.A. § 1151 affords compensation benefits for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).  See also 38 C.F.R. § 3.361 (2015) .

To determine whether a Veteran has an additional disability, VA compares his condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to his condition after such care, treatment, or examination has stopped.  VA considers each involved body part separately.  See 38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a Veteran's additional disability.  Merely showing that he received care, treatment, or examination and that he has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(3).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without a Veteran's or, in appropriate cases, his representative's informed consent.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Summarizing the pertinent facts and contentions with the above legal criteria in mind, the record reflects that, in April 2009, the Veteran underwent a right total knee arthroplasty at a VA medical facility.  In his April 2010 claim, the Veteran wrote that it was his belief that VA was negligent in performing right knee replacement surgery as well as in the follow-up therapy after the surgery.  

In his August 2010 notice of disagreement the Veteran wrote that when he underwent right knee replacement surgery on April 3, 2009, he was in the hospital for eleven days.  During that time, he noticed that he was not progressing at the same rate as others he had observed that had the same surgery.  The Veteran wrote that he was not given the same exercises as others and was not given a walker until the day he was to be discharged.  While hospitalized, the Veteran did not have a walker and had to use the walker belonging to the other person he was sharing a room with.  The therapist assigned to the Veteran while he was hospitalized and until June 2009 was very "rough" and had the Veteran doing different exercises than others who had the same surgery.  In June 2009, the Veteran switched therapists.  According to the Veteran, the difference between the two therapists was significant and the Veteran noticed that his second therapist had the Veteran doing exercises which were more similar to the exercises that similarly situated patients were doing.  However, according to the Veteran, the change in therapists was too late as the damage had already been done.  The Veteran simply could not perform the range of motion that he should have been able to do.  The new therapist thought that there was a problem because the Veteran was unable to perform some of the exercises.  In February 2010, the Veteran's physician advised him that the Veteran had developed a growth over the top of the apartus which was hindering range of motion and healing.  The Veteran had already undergone a knee manipulation on June 2, 2009 and asked whether he needed to have another one but was told that he did not.  Subsequently, the Veteran was seen by the chief of surgery who suggested that his joint be fused but the Veteran declined such a procedure as his leg would be forever stiff.  The Veteran wrote that it became obvious to him that the physicians did not want to work with him because he had to seek the assistance of the patient advocate to get to see the department head in May 2010, over one year after his surgery.  The Veteran had difficulty getting to and from therapy immediately after surgery because he had to rely on others for transportation and, while the Veteran was doing his exercises at home, he did not believe that the doctors believed him and their handling of his case showed a lack of concern and no sense of urgency as they watched his knee stiffen and his leg and foot swell.

In his January 2011 substantive appeal, the Veteran wrote that it was his belief that something more could and should have been done after the initial surgery to restore the range of motion of his right knee and relieve the pain and discomfort.  He wrote that he had to wear a knee brace and use a cane or walking stick just to be able to get around.  When he agreed to have the total knee replacement, he was having a great deal of pain.  He did not know what the cause of the pain was but the physician/surgeon told him that it was arthritis.  The Veteran thought that it was a tendonitis or ligament problem.  Had the Veteran known that the result of the replacement would be to severely restrict the range of motion of the knee, he would have requested that his physicians scope the knee rather than perform a total replacement.  The Veteran reported that he had suffered added disability as the result of his right total knee replacement and he was confident that there was something more than could have been done to restore the range of motion and reduce the comfort and pain level.  

Notably, a February 2013 VA examination of the right knee shows that the Veteran sustained an additional right knee disability as the result of his April 2009 total knee arthroplasty.

An examination to obtain medical findings/opinions to assist in the adjudication of the Veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151 was requested in the August 2014 remand; the requested examination was performed in October 2014.  The report of examination indicates that the claims file was reviewed.  Following a review of the pertinent history contained therein, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the examiner wrote that the April 2009 operative notes indicated that the Veteran had a smooth intra-operative and post-operative course.  He was discharged home within the expected time period. His wound remained healthy and clean.  Once he was discharged home, he missed some orthopedic appointments for not having a ride.  He also missed physical therapy appointments due to lack of transportation.  Wound staples were removed in May 2009 and the wound was noted to be healthy.  A post-operative x-ray report in July 2009 showed that there had been interval removal of the skin sutures and drain.  The femoral and tibial components were well seated without evidence of loosening or infection.  There was a mild knee effusion present.  The soft tissues were well maintained.  The post -operative report indicated a healthy prosthesis with no evidence of any complications.  Post-operative notes further indicated that the Veteran developed limited range of motion of the prosthesis.  Physician notes dated in July 2009 indicate that the Veteran had "been very non-compliant with knee therapy and today in clinic he admitted about his non-compliance.  [H]e says that his pain tolerance is very low and the moment he gets little pain in his right knee he stops his motion altogether.  He has been very inconsistent with PT and rarely shows up.  This is unfortunate since with manipulation under anesthesia 6 weeks ago, [I] was able to achieve full extension and further flexion to about 125 to 130 degrees.  I am not sure what more to offer since he is so non-compliant."  The October 2014 VA examination was unable to find any evidence of carelessness, negligence, lack of proper skill in judgement or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment.  The examiner wrote that there was no indication of any event that was not reasonably foreseeable.  There was no evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  The Veteran's medical care seemed to be standard and not faulty.

In March 2015, an addendum opinion was obtained from the examiner who performed the February 2013 VA examination wherein it was noted that the Veteran experienced residuals from his April 2009 right knee surgery.  The March 2015 opinion, again, found that the Veteran sustained an additional right knee disability as the result of his April 2009 total knee arthroplasty.  The March 2015 examiner explained that the Veteran's additional right knee disability, assessed as painful, decreased range of motion, with weakness, inability to walk farther than 2 blocks, and inability to squat, sit on the floor, run or climb stairs, was less likely than not (less than 50 percent probability) caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or caused by an event that was not reasonably foreseeable.  There was no evidence the VA failed to exercise the degree of care that would be expected of a reasonable health care provider, quite the contrary.  The Veteran was offered total knee arthroplasty during an orthopedic surgery consultation in March 2009 who saw him for his complaint of right knee pain.  Vital signs included the Veteran's height of 69 inches, weight of 219.3 pounds and BMI (body mass index) of 32.5, pain was 9/10.  History was: "right knee pain for many months. Rates his pain as 9/10, on most days he is taking 2-3 pain meds daily and his knees are limiting his walking distance considerably.  History of borderline DM DIET CONTROLLED, AS WELL AS HIGH BLOOD PRESSURE. He has had some knee injections which hasn't helped him. Radiographs confirmed tricompartmental right knee DJD. ASSESSMENT/PLAN: severe knee pain and has failed previous conservative therapy and treatment.  I have thus offered him right knee arthroplasty and discussed all local systemic early and delayed complications and he wishes to proceed.  His name has been added to the waiting list." 

Besides the informed consent documented on the initial orthopedic consultation, the Veteran received additional informed consent counseling as documented.  The April 2009 Total Knee Arthroplasty (TKA) informed consent discussed complications or risk of poor functional outcome as a result of the TKA procedure.  Specifically, the following was noted:  pain or discomfort after the procedure; blood clot which may travel to the lung; scars that may be painful or limit the range of motion or may not look the way the patient wants them to; bleeding requiring blood transfusions or other treatments; temporary or permanent pain, numbness, or weakness from nerve injury; death; fractures caused by instruments, hardware or implants used during the procedure; failure of the prosthesis requiring further treatment; breakage or wearing out of the prosthesis requiring revision, replacement or other treatment; undesirable cosmetic effects including limb length discrepancies; and dislocation of the kneecap.  The Veteran elected to proceed.

The Veteran was admitted on April 3, 2009 and operated on for right total knee arthroplasty.  On the third postoperative day, the Veteran was transferred from the Orthopedics Ward to the Inpatient Comprehensive Rehabilitation Unit for continuation of a total knee rehabilitation program with emphasis on pain control, implementation of active and passive range of motion of the knee joint, and safety in mobility and activities of daily living.  He was compliant and cooperative with his rehabilitation schedule and experienced no new medical problems during the course of his rehabilitation.  He did have considerable pain that was managed with medication.  He did quite well in occupational therapy, achieving modified independence to complete independence in all of his activities of daily living.  He had been provided with appropriate adaptive equipment to facilitate transition back to the home as well as educational materials on safety awareness and ADLs (activities of daily living).  In physical therapy he achieved modified independence and wheelchair transfers.  He still required minimal assistance with ambulation with the use of a rolling walker.  He had poor pain tolerance, and this limited his participation in physical therapy.  His range of motion at discharge was 5-55 degrees of his knee, and he was set up for outpatient physical therapy to continue working on range of motion and mobility, to optimize his outcome.  The Veteran was discharged on April 14, 2009 to home.

The Veteran was not viewed as fully compliant by occupational therapy or physical therapy as documented in the in-patient occupational therapy note dated April 10, 2009 which includes notes: "Patient did not attend scheduled PT appt. Patient seen at bedside. Re oriented patient to Rehab goals. Patient declined therapy session. Will leave patient on OT schedule in anticipation of participation."  The Veteran did decide to participate, as documented in an addendum note: "Patient arrived to dept in w/c via nursing. Patient participated with UE at low resistance for 10 minutes with one rest break. Patient declined grooming ADLs at this time. Patient taken to PT dept. Continue with plan of care." In an in-patient physical therapy note dated April 12, 2009 it was noted: "Vet states he does not want to walk this pm as his roommate had a medical emergency earlier and had to be transferred to the CICU and he is still 'shook up' about this. Will do the ex."  Physical therapy went to bedside and noted: "Veteran seen at bedside this pm for 30 minutes of therapy. Amb: declined to ambulate but said he may walk later this pm and left walker at bedside, encouraged this activity Ther Ex: performed ROM/strengthening ex's R knee with min assistance, good effort."  After discharge, physical therapy note dated April 16, 2009 based upon telephone call: "vet called this afternoon reporting 'if it rains he will not be coming for therapy' encouraged vet to come, reminded him of appts sched for next week. He reports he may not have a ride as he and his brother had a fight. I recommended he talk with DAV to have them transport him. I forwarded his call to the DAV for vet to speak with them. Vet was told he must attend and participate with therapy to optimize outcome after his total knee surgery."  Physical therapist became increasingly concerned about Veteran compliance with exercises as documented in Physical Therapy Outpatient Consult/Education dated April 20, 2009 which reads: "Veteran reports that he was able to make it in today, reports doing his exercises (but then unable to demonstrate them)."  The physical therapist also observed: "Vet dirty and unkept. Amb with RW 50ft. Quads strength 3/5, ROM 22-63. Performed TKA exercises with min asst. Nu-step 10 min. manual range, ice x12 min."  The physical therapist documented educating the Veteran: "Discussed at length the importance of Veteran's participation and effort into the rehab process of his knee. That he cannot be a passive participant in the process and that he should anticipate some pain and discomfort."  The physical therapist in assessment noted: "Veteran with poor effort into his TKA rehab. Will be slow rehab will with sub optimal result I fear."

When the Veteran was seen in follow-up by Orthopedic Surgery on May 29, 2009, the Veteran complained of stiffness of the right knee.  "In the History of Present Illness: Mr. N[...] is status post op right knee, six weeks and he is now very stiff. His ROM is only from 35 to 50 degrees of flexion. Veteran was taken to the operating room for manipulation under anesthesia."  In the Veteran's follow-up orthopedic surgery note dated July 27, 2009 it was noted that the Veteran had "been very non-compliant with knee therapy and today in clinic he admitted about his non-compliance. he says that his pain tolerance is very low and the moment he gets little pain in his right knee he stops his motion altogether. He has been very inconsistent with PT and rarely shows up. This is unfortunate since with manipulation under anesthesia 6 weeks ago, [I] was able to achieve full extension and further flexion to about 125 to 130 degrees. I am not sure what more to offer since he is so non compliant."

In a follow-up surgery note dated August 24, 2009, the Veteran complained of right knee stiffness after his TKA.  Range of motion was 10 to 85 degrees.  The assessment/plan was: "his knee rom has not improved. [I] have again showed him all the exercises but he is non-compliant and has not adhered to any therapy protocol. [H]e admits each time that he has not been working hard and is responsible for this condition and he will promise me each time that now he will work harder on his rom but [I] don't see any improvement. [I ]will see him back in 6 mnths with new x-rays."

A right knee x-ray dated February 22, 2010 showed no acute fracture or dislocation:  "Since the comparison examination, there has been interval development of multiple soft tissue calcifications including in the topography of the suprapatellar that measures at least 4.5 x 2.4 cm, and anterior knee with possible bridging osteophyte between the istal femur and proximal tibia and posterior knee/popliteal fossa, the largest measuring approximately 2.1 x 0.9 cm.  Suspect anterior joint effusion.  Possible soft tissue swelling of the right knee.  Correlation however is suggested."

In the Veteran's follow-up orthopedic surgery note dated February 22, 2010, the Veteran's limited range of motion of his right knee and x-ray showing hyperostotic calcifications was noted.  The assessment and plan was: "his rom has remained the same and he continues to be non compliant. His pain he says is better and his x-rays today show extensive HO OF THE EXTENSOR MECHANISM.given this, his rom is unlikely to improve in future. fu in 1 yr with new x-rays." 

Right knee x-ray dated November 5, 2010 showed: "Right knee prosthesis is again noted, with no periprosthetic lucency, or evidence for hardware failure. Mild periprosthetic osteopenia is again noted, which appears unchanged. Redemonstrated are hyperostotic calcifications in the popliteal ossa, and both suprapatellar and infrapatellar tissues, which are all significantly more prominent than on the comparison examination. The suprapatellar calcifications circumferentially outline the anterior portion of the femoral prosthetic device and patella, forming bridging osteophytes between the distal femur and patella, and also between the patella and anterior tibialplateau. Bridging osteophytes are noted laterally about the patellofemoral joint with severe lateral patellofemoral joint space narrowing." 

The orthopedic surgeon noted the Veteran's post-operative complication on November 5, 2010 in orthopedic surgery consultation noting: "s/p right TKA with subsequent heterotopic ossification. Vital signs include height 69 inches, weight 243.9 pounds, BMI 36.1 and pain score of 3/10.  History recorded:  Pt is now 1.5 years out from TKA. has not improved at all. c/o restricted rom and pain with ambulation everyday. able to walk dog everyday, though. says it feels a little better after being up on it for a little while. denies fevers/chills, increased swelling, warmth. On exam: rom 30-80. pain with range. no warmth. firm to palpation due to h.o. nvi distally. no open lesions. X-ray showed avanced h.o. development surrounding prosthesis.  Assessment and plan: s/p right tka with h.o development: -had discussion with patient about limited options for treatment of this problem. pt was very upset to hear this and thinks that we are refusing to treat him. He left clinic on his own regard very upset and no f/u has been made. pt was discussed with dr. [M.]. he can follow up prn for further discussion about his knee if he wishes." 
In the Veteran's follow-up orthopedic surgery consultation dated December 9, 2011 it was noted: "pt returns again for eval of right knee pain after tka, manipulation, poor PT compliance, and development of H.O. no change in pain or activity level since last visit approx 8 months ago. pt reports being able to ambulate with mod pain and has aching pain at all times of day. denies sx of infection. On exam rom is from 10-40 with pain. Assessment/Plan: Heterotopic Ossification, right knee - pt again counselled on his problem and limited options for further surgical intervention. he has a compression sleeve that provides some relief but has worn 
out. will order new one from prosthetics. allowing h.o. to progress to where it results in an affective knee fusion will likely decrease his pain as much as possible. pt is again not happy with this information and leaves clinic angry. f/u prn."

The March 2015 VA examiner also noted the Veteran's August 2010 contentions, the February 2013 VA knee examination report showing additional right knee disability following the April 2009 right knee surgery, and the findings of the October 2014 VA examination.

In summary, the March 2015 VA examiner wrote that the Veteran underwent a right total knee arthroplasty at the VA Hospital in April 2009.  The initial post-operative course was uncomplicated, however it was noted that he had poor pain tolerance, and this limited his participation in physical therapy.  Due to transportation issues and his poor pain tolerance, it was well documented that the Veteran was non-compliant with physical therapy, and multiple interventions were attempted by physical therapy and orthopedic surgery, with concern expressed about the impact of the Veteran's failure to perform physical therapy to increase range of motion and mobility on his surgical outcome. The Veteran's right knee stiffness and limited range of motion was treated with manipulation under anesthesia on May 29, 2009.  Initial post-operative x-rays were consistent with successful TKA surgery.  In the Veteran's follow-up orthopedic surgery notes dated July 27, 2009 and August 24, 2009 the Veteran admitted that he had not been working hard and is responsible for this condition, admitted to his non-compliance, low pain tolerance, that he has not adhered to any therapy protocol and "the moment he gets little pain in his right knee he stops his motion altogether."  The Veteran, as a result of non-compliance in performing his prescribed physical therapy to maintain range of motion of his right knee, developed the complication of hyperostotic calcifications that are so extensive that: "The suprapatellar calcifications circumferentially outline the anterior portion of the femoral prosthetic device and patella, forming bridging osteophytes between the distal femur and patella, and also between the patella and anterior tibialplateau. Bridging osteophytes are noted laterally about the patellofemoral joint with severe lateral patellofemoral joint space narrowing."  The Veteran's right knee, based upon recent VA examinations demonstrated painful, decreased range of motion, weakness and he cannot walk longer than 2 blocks.  He cannot squat, sit on the floor run or climb stairs.

As such, the March 2015 VA examiner opined that the Veteran sustained an additional right knee disability as the result of his April 2009 total knee arthroplasty.  The March 2015 examiner was in agreement with the October 2014 VA examiner that the Veteran's additional right knee disability, assessed as painful, decreased range of motion, with weakness, inability to walk farther than 2 blocks, and inability to squat, sit on the floor, run or climb stairs, is less likely than not (less than 50 percent probability) caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or caused by an event that was not reasonably foreseeable.  There is no evidence the VA failed to exercise the degree of care that would be expected of a reasonable health care provider, quite the contrary.

Notably, there are no contrary medical opinions of record.

As the October 2014 and March 2015 VA examiners provided detailed opinions, based on review of the claims file and examination and interview of the Veteran, the Board finds that the opinion provided is probative on the matters of whether, as a result of the April 2009 right knee surgery and follow up care, the Veteran incurred additional disability due to "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment or an event not reasonably foreseeable."  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (holding that it is the responsibility of the Board to assess the credibility and weight to be given evidence); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).  Crucially, the medical evidence shows that the proximate cause of the Veteran's additional disability is the result of non-compliance in performing the prescribed physical therapy to maintain range of motion of the right knee which developed the complication of hyperostotic calcifications.  Additional disability caused by a veteran's failure to follow properly-given medical instructions is not considered as having been caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(3).  The only competent, persuasive opinion to address the 38 U.S.C.A. § 1151 claim weighs against the claim, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any medical opinion that, in fact, supports this claim. 

Furthermore, to whatever extent the Veteran and/or his representative attempt(s) to establish the Veteran's entitlement to compensation under U.S.C.A. § 1151 on the basis of lay assertions, alone, such attempt must fail.  

The Board acknowledges that lay assertions may serve to support a claim with respect to the occurrence of lay observable events or the presence of disability or symptoms of disability subject to lay observation (see, e.g., Jandreau v. Nicholson, 492 F.3d. 1372 (2007)), and that lay persons may be  competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)).  However, in this case, the specific matters of whether the Veteran has additional disability resulting from VA right knee surgery, and, if so, whether such disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA physicians, or an event not reasonably foreseeable, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377, note 4 (lay persons are not competent to diagnose cancer). 

As neither the Veteran nor is representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative and persuasive opinion on the complex medical matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from an April 2009 right knee surgery and follow-up care must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of an April 2009 right knee surgery is denied.


REMAND

With regard to the right shoulder issue, the Board notes that the Veteran's right shoulder was last examined in March 2015 and the most recent VA treatment records are dated in February 2015.  In July 2015 correspondence, the Veteran wrote that he recently had his shoulder evaluated and it was determined that he had a problem with his rotator cuff which would require surgery.  The Veteran reportedly went through pre-surgery screening but was told that his blood pressure was too high at the time and that his surgery would have to be rescheduled.  The Veteran noted that this all occurred over two months earlier and he still had not heard back about when his surgery would be rescheduled.  As it appears that there may have been a material change in the Veteran's right shoulder disability since the March 2015 VA examination, a new VA examination is warranted.

Also, the Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.  

Lastly, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his right shoulder.  Also, the Board notes that there are likely outstanding VA treatment records as the most recent VA medical records in the claims file are dated in February 2015.  Therefore, all outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an opportunity to identify any healthcare provider who has treated him for his right shoulder, particularly any treatment since December 2010.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include updated VA treatment records dated from February 2015 to the present.

2. Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected right shoulder disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  

(a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint (left shoulder).  If the right shoulder cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

(b) The examiner should also specifically address the Veteran's July 2015 allegation of a rotator cuff problem that requires surgery.  

3. Then after conducting any further development as may become indicated by facts shown in the records received as a result of this remand, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


